Debtor(s):                 Melody Dawn Martz                                                          Case Number:      19-10008

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA

Chapter 13 Plan – Western District of Louisiana- Shreveport Division

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                  Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                  Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                  Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                  Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                  Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                  Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $355.00 per month for 60 months, and


          Modified Plans. $          has been paid in for the first   months; then




Revised 01/25/2018                                                     Chapter 13 Plan                                                               Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 1 of 8
Debtor(s):       Melody Dawn Martz                                                                   Case Number: 19-10008

        Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                        60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      All income tax refunds excluding Earned Income Credit, Child Tax Credit, and $1,000.00 per debtor.

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)

                  The claims listed below were either: (1) Incurred within 910 days before the petition date and secured by a purchase money security
                  interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) Incurred within 1 year of the petition date and secured
                  by a purchase money security interest in any other thing of value.

                  These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                  trustee. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered
                  by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
                  longer be treated by the plan.




Revised 01/25/2018                                                     Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                 19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 2 of 8
Debtor(s):       Melody Dawn Martz                                                                    Case Number: 19-10008

      Name of Creditor                  Collateral Description        Amount of Claim             Interest                    Estimated avg. monthly
                                                                                                  Rate                        plan payment

      Nissan Motor                      2013 Nissan Sentra                          $11,650.00    7.5%                                          $233.44
      Acceptance                        35,000 miles

3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 3,600.00 of which $ 3,600.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0.00 for the modification. Fees are limited to the appropriate “No Look” fee
     amount or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



                  The debtor estimates the total amount of other priority claims to be as follows:.



Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
    Claimant                                     Nature of Claim                                             Amount
    -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
     Claimant                                     Nature of Claim                                                Amount
     Simon Fitzgerald, LLC                        Noticing Costs                                                                                 $250.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.


Revised 01/25/2018                                                         Chapter 13 Plan                                                            Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                 19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 3 of 8
Debtor(s):       Melody Dawn Martz                                                              Case Number: 19-10008

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.

     Based upon the scheduled unsecured and undersecured claims in the amount of $6,985.20, it is anticipated unsecured creditors will be paid
     approximately $1,752.64, which is approximately 25.00 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $465.76. Regardless of
     the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.
                Assumed items or Direct Pay Unmodified Secured Debts. Current installment payments will be disbursed either by the trustee or
                directly by the debtor, as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the
                trustee.

      Name of Creditor                    Property Description                 Current Installment           Amount of           Number of
                                                                               Payment                       Arrearages to       Installments
                                                                                                             be paid, if any     Remaining
      Park Villa                          Apartment Lease                                       $610.00              $0.00       10
      Apartments
                                                                               Disbursed by:
                                                                                  Trustee
                                                                                  Debtor(s)
                                                                                  Third party – Name & Relationship to Debtor(s)


Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      Nissan Motor Acceptance                                                           $77.87

8.2 Changed Circumstances.

Revised 01/25/2018                                                   Chapter 13 Plan                                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                 19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 4 of 8
Debtor(s):       Melody Dawn Martz                                                              Case Number: 19-10008

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.


Part 10:           Signatures

/s/ L. Laban Levy                                                           Date:      January 3, 2019
L. Laban Levy #28658
Signature of Attorney for Debtor(s)

/s/ Melody Dawn Martz                                                       Date:      January 3, 2019
Melody Dawn Martz
Debtor
                                                                            Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                 19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 5 of 8
                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
                         ***************************

IN RE: Melody Dawn Martz                      :                  Case No: 19-10008
                                              :
         Debtor                               :                  Chapter 13

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 16, 2019 I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the court:

Office of the U.S. Trustee                        Todd S. Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Dated: January 16, 2019

                                          By:     /s/ Kristie C. Jones
                                                  Kristie C. Jones,
                                                  Legal Assistant to L. Laban Levy




   19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 6 of 8
Label Matrix for local noticing                APS                                Advanced Cardiovascular Spec.
0536-5                                         POB 2006                           P.O. Box 51008
Case 19-10008                                  Memphis, TN 38101-2006             Shreveport, LA 71135-1008
Western District of Louisiana
Shreveport
Wed Jan 16 10:01:22 CST 2019
American Collections                           Bossier Family Medical             Christus Health
205 S. Whiting St., Ste. 500                   POB 7582                           915 Margaret Place
Alexandria, VA 22304-3632                      Shreveport, LA 71137-7582          Shreveport, LA 71101-4313



Christus Physician Group                       Commonwealth Financial             Credit Systems Intl Inc
POB 14099                                      245 Main St.                       1277 Country Club Ln
Belfast, ME 04915-4034                         Scranton, PA 18519-1641            Fort Worth, TX 76112-2304



Creditors Collection                           Cristina Walker                    Diagnostic Imaging Assoc, LLC.
4530 Old Cave Spring Rd.                       Assistant United States Attorney   POB 3488, Dept. 05-042
Roanoke, VA 24018-3423                         Western District of Louisiana      Tupelo, MS 38803-3488
                                               300 Fannin Street, Suite 3201
                                               Shreveport, LA 71101-3120

Enhanced Recovery Corp                         First Premier Bank                 Highland Clinic
8014 Bayberry Road                             601 S. Minnesota Ave.              POB 51455
Jacksonville, FL 32256-7412                    Sioux Falls, SD 57104-4868         Shreveport, LA 71135-1455



(p)INTERNAL REVENUE SERVICE                    Internal Revenue Service           (p)JEFFERSON CAPITAL SYSTEMS LLC
CENTRALIZED INSOLVENCY OPERATIONS              PO Box 7346                        PO BOX 7999
PO BOX 7346                                    Philadelphia, PA 19101-7346        SAINT CLOUD MN 56302-7999
PHILADELPHIA PA 19101-7346


Todd Johns (Ch 13 Trustee)                     L. Laban Levy                      Louisiana Department
Chapter 13 Trustee                             Simon, Fitzgerald, Cooke, et al    of Public Safety and Corrections
POB 1770                                       4700 Line Ave., Ste. 200           POB 64886
Shreveport, LA 71166-1770                      Shreveport, LA 71106-1533          Baton Rouge, LA 70896-4886


Louisiana Department of Revenue and Taxation   Melody Dawn Martz                  Neurology & Sleep Clinic
Attn: Bankruptcy Division                      4220 Reilly Lane, Apt. D206        2205 East 70th Street
P.O. Box 66658                                 Shreveport, LA 71105-2862          Shreveport, LA 71105-5321
Baton Rouge, LA 70896-6658


Nissan Motor Acceptance                        Nissan Motor Acceptance            Office of District Counsel
PO Box 660360                                  POB 660366                         Internal Revenue Service
Dallas, TX 75266-0360                          Dallas, TX 75266-0366              POB 30509
                                                                                  New Orleans, LA 70190-0509


Park Villa Apartments                          Quest Diagnostics                  SCA Collections
4220 Reily Ln                                  P.O. Box 7306                      POB 876
Shreveport, LA 71105-2838                      Hollister, MO 65673-7306           Greenville, NC 27835-0876



                    19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 7 of 8
Sound Physicians                                     State of Louisiana, Department of Labor              Office of U. S. Trustee
POB 120153                                           Delinquent Accounts Unit,UI Tech Support             300 Fannin St., Suite 3196
Grand Rapids, MI 49528-0103                          1001 North 23rd Street, Room 322                     Shreveport, LA 71101-3122
                                                     Baton Rouge, LA 70802-3338


Urgent Care
POB 5789
Shreveport, LA 71135-5789




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Insolvency Unit                                      Jefferson Capital System                             End of Label Matrix
Internal Revenue Service                             16 McIeland Rd                                       Mailable recipients   33
1555 Poydras St.                                     Saint Cloud, MN 56303                                Bypassed recipients    0
Suite 220, Stop 31                                                                                        Total                 33
New Orleans, LA 70112




                    19-10008 - #5 File 01/16/19 Enter 01/16/19 10:02:35 Main Document Pg 8 of 8
